Case 2:18-cv-14422-RLR Document 6 Entered on FLSD Docket 10/24/2018 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-CV-14422-ROSENBERG/MAYNARD

 DAVID POSCHMANN,

                 Plaintiff,
 v.

 ROMINA @ THE BEACH, LLC,

             Defendant.
 _________________________________/

      VERIFIED CERTIFICATE OF COUNSEL REGARDING ANY PRIOR FILINGS
               UNDER THE AMERICANS WITH DISABILITIES ACT

         1.      The undersigned counsel for the Plaintiff conducted a search of case filings in the

 records of the Clerks of the United States District Court for the Southern District of Florida via the

 Court's CM/ECF computerized court docketing system prior to filing suit in this action in order to

 ascertain whether the Defendant or the Defendant's property has ever been sued prior to the filing of

 this suit for any alleged violations of the ADA. The undersigned concluded that Defendant was sued

 in 2009 for ADA violations solely related to access to its restaurant bar and to its motor vehicle

 parking spaces at the facility which are separate and distinct from the reservation system violations

 which are the subject of this suit.

         2.      The 2009 restaurant bar and parking case was voluntarily dismissed by plaintiff.

         3.      The terms of the settlement, if any, in the 2009 restaurant bar and parking case are

 unavailable as there was no agreement disclosed of record.

         4.      It is unknown whether there were efforts made to enforce the terms of any settlement

 in the 2009 restaurant bar and parking case although there have been no readily ascertainable efforts

 of record to do so.

         5.      N/A.
Case 2:18-cv-14422-RLR Document 6 Entered on FLSD Docket 10/24/2018 Page 2 of 2



       Dated: October 24, 2018.

                                           s/Lee D. Sarkin
                                           DREW LEVITT, ESQ.
                                           E-mail: DML2@bellsouth.net
                                           Florida Bar No: 782246
                                           LEE D. SARKIN, ESQ.
                                           E-mail: Lsarkin@aol.com
                                           Florida Bar No. 962848
                                           Attorneys for Plaintiff
                                           4700 N.W. Boca Raton Blvd.
                                           Suite 302
                                           Boca Raton, Florida 33431
                                           Telephone (561) 994-6922
                                           Facsimile (561) 994-0837




                                       2
